 Case 1:18-cv-06615-NGG-JO Document 1 Filed 11/19/18 Page 1 of 6 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 HELAYNE SEIDMAN,

                                Plaintiff,                    Docket No. 1:18-cv-6615

        - against -                                           JURY TRIAL DEMANDED

 QUEST MEDIA ENTERTAINMENT INC.

                                Defendant.


                                          COMPLAINT

       Plaintiff Helayne Seidman (“Seidman” or “Plaintiff”) by and through her undersigned

counsel, as and for her Complaint against Defendant Quest Media Entertainment Inc. (“Quest” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act; and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photograph of Richard Luthmann,

owned and registered by Seidman, a New York based professional photographer. Accordingly,

Seidman seeks monetary relief under the Copyright Act of the United States, as amended, 17

U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
 Case 1:18-cv-06615-NGG-JO Document 1 Filed 11/19/18 Page 2 of 6 PageID #: 2



       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                           PARTIES

       5.      Seidman is a professional photographer in the business of licensing her

photographs to online and print media for a fee having a usual place of business at 16 St. Marks

Place, Apt. 4B, New York, NY 10003.

       6.      Upon information and belief, Quest is a domestic business corporation duly

organized and existing under the laws of the State of New York, with a place of business 1000

Richmond Terrace, Staten Island, NY 10301. Upon information and belief Quest is registered

with the New York Department of State Division of Corporations to do business in the State of

New York. At all times material, hereto, Quest has owned and operated a website at the URL:

http://www.businessprofiles.tv (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Seidman photographed Richard Luthmann (the “Photograph”). A true and correct

copy of the Photograph is attached hereto as Exhibit A.

       8.      Seidman then licensed the Photograph to the New York Post. On August 9, 2015,

the New York Post ran an article that featured the Photograph titled City lawyer demands to

settle case ‘Game of Thrones’-style. See URL https://nypost.com/2015/08/09/city-lawyer-

demands-to-settle-civil-case-with-trial-by-combat/. Seidman’s name was featured in a gutter

credit identifying her as the photographer of the Photograph. A true and correct copy of the

article is attached hereto as Exhibit B.
 Case 1:18-cv-06615-NGG-JO Document 1 Filed 11/19/18 Page 3 of 6 PageID #: 3



       9.      Seidman is the author of the Photograph and has at all times been the sole owner

of all right, title and interest in and to the Photograph, including the copyright thereto.

       10.     The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-035-320 and titled “Richard Luthmann l, 8/9/2015.” See

Exhibit C.

       B.      Defendant’s Infringing Activities

       11.     Quest copied the Photograph and placed it on the Website. See URL

http://www.businessprofiles.tv/richard_luthmann.html. The Website prominently featured the

Photograph. A screenshot of the Photograph on the Website is attached hereto as Exhibit D.

       12.     Quest did not license the Photograph from Plaintiff for its article, nor did Quest

have Plaintiff’s permission or consent to publish the Photograph on its Website.

                            FIRST CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       13.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

       14.     Quest infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Quest is not, and has never been, licensed or

otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

       15.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.
 Case 1:18-cv-06615-NGG-JO Document 1 Filed 11/19/18 Page 4 of 6 PageID #: 4



          16.   Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          17.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT
                             (17 U.S.C. § 1202)

          18.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-17 above.

          19.   Upon information and belief, in its article on the Website, Defendant copied the

Photograph from New York Post which contained a gutter credit underneath the Photograph

stating “Helayne Seidman” and placed it on its Website without the gutter credit.

          20.   Upon information and belief, Quest intentionally and knowingly removed

copyright management information identifying Plaintiff as the photographer of the Photograph.

          21.   The conduct of Quest violates 17 U.S.C. § 1202(b).

          22.   Upon information and belief, Quest’s falsification, removal and/or alteration of

the aforementioned copyright management information was made without the knowledge or

consent of Plaintiff.

          23.   Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by Quest intentionally, knowingly and with the

intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s copyright in the

Photograph. Quest also knew, or should have known, that such falsification, alteration and/or
 Case 1:18-cv-06615-NGG-JO Document 1 Filed 11/19/18 Page 5 of 6 PageID #: 5



removal of said copyright management information would induce, enable, facilitate, or conceal

their infringement of Plaintiff’s copyright in the Photograph.

       24.     As a result of the wrongful conduct of Quest as alleged herein, Plaintiff is entitled

to recover from Quest the damages, that he sustained and will sustain, and any gains, profits and

advantages obtained by Quest because of their violations of 17 U.S.C. § 1202, including

attorney’s fees and costs.

       25.     Alternatively, Plaintiff may elect to recover from Quest statutory damages

pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each violation

of 17 U.S.C. § 1202.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Quest be adjudged to have infringed upon Plaintiff’s copyrights

               in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      The Defendant Quest be adjudged to have falsified, removed and/or altered

               copyright management information in violation of 17 U.S.C. § 1202.

       3.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

               gains or advantages of any kind attributable to Defendant’s infringement of

               Plaintiff’s Photograph;

       4.      That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

               a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

               kind attributable to Defendant’s falsification, removal and/or alteration of

               copyright management information; or b) alternatively, statutory damages of at

               least $2,500 and up to $ 25,000 for each instance of false copyright management
 Case 1:18-cv-06615-NGG-JO Document 1 Filed 11/19/18 Page 6 of 6 PageID #: 6



              information and/or removal or alteration of copyright management information

              committed by Defendant pursuant to 17 U.S.C. § 1203(c);

       5.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       6.     That Plaintiff be awarded her costs, expenses and attorneys’ fees pursuant to

              17 U.S.C. § 1203(b);

       7.     That Plaintiff be awarded punitive damages for copyright infringement;

       8.     That Plaintiff be awarded its attorney’s fees and costs’

       9.     That Plaintiff be awarded pre-judgment interest; and

       10.    Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       November 19, 2018
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                            Richard Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, New York 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                         Attorneys for Plaintiff Helayne Seidman
